IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI

GREENVILLE DIVISION
HENRY B. AYERS, et al PLAINTIFFS
v. CIVIL ACTION NO.: 4:66CV1
WESTERN LINE CONSOLIDATED SCHOOL
DISTRICT, et al DEFENDANTS
ORDER

This matter having come before the Court on the motion of counsel to appear pro hac
vice and now being fully advised in the premises, the Court is of the opinion that the motion
should be granted. Accordingly, it is ORDERED that the motion [23-1] to appear
pro hac vice is hereby granted. Additionally, plaintiffs have filed a consent motion to add a
plaintiff pursuant to Rules 17, 19, and 21 of the Federal Rules of Civil Procedure. The court
hereby GRANTS the consent motion [21-1] and directs the Clerk to add Kristie Nettles as a
plaintiff to this action.

a=
This thee? 3 day of January, 2020.

.

U.S. DISTRICT COURT

 
